                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               NO. 3:18-cv-545-GCM

 REAGAN THURBON,

                    Plaintiff,

 v.
                                                         ORDER
 ABBOTT LABORATORIES, INC., et al

                    Defendants.



       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac

Vice concerning Uma Chandrasekaran, filed February 28, 2019 (Doc. No. 12).

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fee, the Court hereby grants the motion.

       In accordance with Local Rule 83.1(B), Ms Chandrasekaran is admitted to appear before

this court pro hac vice on behalf of Defendants, Abbott Laboratories, Inc., St. Jude Medical S.C.,

Inc., and St. Jude Medical, LLC.

       IT IS SO ORDERED.


                                          Signed: March 4, 2019
